
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8


Hughes Electronics Corporation
Executive Change in Control Severance Agreement


Change in Control Severance Agreement (this "Agreement") entered into this 9th
day of July, 2001 by and between Hughes Electronics Corporation, a Delaware
corporation (the "Company") and Michael Palkovic (the "Executive").

The Board of Directors of the Company desires to assure continuity of management
and the continued attention of the Executive to his duties without any
distraction in the event of a Change in Control.

The Company and the Executive desire to enter into this Agreement on the terms
and conditions set forth below. For good and valuable consideration and the
mutual covenants set forth herein the parties hereto agree as follows:

1.Definitions.

        The following terms shall have the meaning set forth below for purposes
of this Agreement.

a."Base Compensation" means (i) the annual rate of base salary of the Executive
as of the date of a Change in Control (or, in the case of an Anticipatory
Termination (as defined in Section 2.1 below), as of the date of termination of
the Executive's employment), plus (ii) the actual Annual Incentive Plan bonus
paid for performance in the calendar year immediately preceding the date of a
Change in Control (or, in the case of an Anticipatory Termination, the calendar
year immediately preceding the date of the Executive's termination) or target
bonus, whichever is greater.

b."Cause" means the Executive's (i) conviction of, or plea of nolo contendere
to, a felony; (ii) use or sale of illegal drugs; or (iii) willful and
intentional misconduct, willful neglect or gross negligence, in the performance
of the Executive's duties, which the Company reasonably believes has caused a
demonstrable and serious injury to the Company, monetary or otherwise; provided,
however, that such acts or events shall constitute Cause only if the Executive
is given written notice that the Company intends to terminate his employment for
Cause, which notice shall specify the particular acts or failures to act on the
basis of which the decision to so terminate employment was made. In the case of
a termination for Cause as described in clause (iii) above, the Executive shall
be given the opportunity within 30 days of the receipt of such notice to meet
with the Company to defend such acts or failures to act, prior to termination.
The Company may suspend the Executive's title and authority pending such
meeting, and such suspension shall not constitute "Good Reason", as otherwise
defined in this agreement.

c."Change in Control" means

(i)a change in ownership of the common stock of the Company (note: "common stock
of the Company" refers to the common stock of Hughes Electronics Corporation,
not General Motors Corporation, Class H common stock or GMH), whether by sale,
merger, consolidation or reorganization pursuant to which General Motors
Corporation (or any entity that succeeds to the auto business of General Motors
Corporation, e.g., as a result of a spin-off or otherwise) does not own directly
or indirectly more than 50% of the outstanding common stock, in value, of the
Company or any successor surviving entity; provided, however, that if following
any such change the Company or its successor is subject to the periodic
reporting rules of the Securities Exchange Act of 1934 (the "Exchange Act"), and
no "person" or "group" is the "beneficial owner", as each such term is defined
for purposes of the Exchange Act, of stock representing more than 5% of the
outstanding voting power of all classes of stock of the Company, such change in
ownership shall not constitute a Change in Control for purposes hereof;

--------------------------------------------------------------------------------



(ii)the sale or distribution of all or substantially all of the assets of the
Company to an unrelated entity or entities or to an entity in which General
Motors Corporation does not directly or indirectly own more than 50% in value of
the equity of such entity; and

(iii)a sale or other disposition, or the last sale or other disposition to occur
in a series of sales and/or other dispositions within any 5 year period ("Serial
Sales") directly or indirectly by the Company of assets constituting one or more
discrete business units (including any sale through a public offering of shares
of voting stock of a subsidiary) which accounts for (or in the case of stock
sold through a public offering, which represents indirect ownership on a
proportionate basis of such assets accounting for) more than 40% of the annual
consolidated revenues of the Company and its subsidiaries as of the end of the
previous fiscal year (in the case of Serial Sales, as of the end of the fiscal
year immediately preceding the year in which the last sale or other disposition
occurs) as determined in accordance with generally accepted accounting
principles; provided, however, that, if the Executive is not employed
substantially exclusively in connection with one or more of the discrete
businesses involved in such sale(s) or other disposition(s), no sale or
disposition of assets or stock shall be taken into account to the extent that
the proceeds of such sale or disposition (whether in cash or in-kind) are
reinvested or are, in the case of proceeds received in-kind, used in the ongoing
conduct by the Company or one or more of its subsidiaries of the business of the
Company and/or such subsidiary or subsidiaries; and provided further that such a
reinvestment shall not be deemed to have occurred unless made within 18 months
of such sale or disposition; and provided further that the term reinvestment
shall exclude, inter alia, the use of proceeds (x) to repay debt incurred in
connection with the operation of the business in which the assets sold or
disposed of were used or (y) to pay dividends.

(iv)in addition to the events described in subsection (iii), it shall be a
"Change in Control" for purposes hereof for any Executive who is employed
substantially exclusively in the business of a Designated Business Unit, as
hereinafter defined, if an event described in subsection (iii) shall occur,
except that for purposes of this subsection (iv), references in subsection
(iii) to the "Company" shall be deemed to refer to the Designated Business Unit
in the business of which the Executive is principally employed. A Change in
Control described in this subsection (iv) shall apply only to an Executive
employed substantially exclusively by the affected Designated Business Unit. For
purposes of this subsection (c)(iv), "Designated Business Unit" shall mean
PanAmSat, DIRECTV, Hughes Network Systems, Galaxy Latin America and any other
business unit identified as a Designated Business Unit by the Company from time
to time.

(v)any provision of the foregoing to the contrary notwithstanding, the
reorganization of the Company involving the disposition of its satellite systems
businesses shall not constitute a Change in Control, for purposes hereof.



d."Code" means the Internal Revenue Code of 1986, as amended.

e."Company" means Hughes Electronics Corporation and its successors and assigns.

f."Comparable Position" means a position with the successor to the business of
the Company, General Motors Corporation or its affiliates, of relatively equal
or greater scope of responsibility and authority, equal or greater base
compensation, equal or greater aggregate incentive compensation payout targets,
and equal or greater aggregate benefits and perquisites, as constituted
immediately prior to the Change in Control and located within 50 miles of the
Executive's then current principal place of employment.

g."Good Reason" means any of the following events occurring within three
(3) years following a Change in Control:

(i)without the Executive's written consent, (A) any reduction in the amount of
the Executive's annual salary, (B) any reduction in the Executive's aggregate
incentive

--------------------------------------------------------------------------------



compensation opportunities, (C) any significant reduction in the aggregate value
of the Executive's benefits as in effect from time to time (unless such
reduction is pursuant to a general change in benefits applicable to all
similarly situated executives of the Company), or (D) any material and willful
breach by the Company of a written employment agreement with the Executive;

(ii)a significant reduction, without the Executive's written consent, in the
Executive's position, authority, duties or responsibilities (including, for
example, a significant diminution of the Executive's reporting requirements) as
in effect immediately prior to a Change in Control;

(iii)without the Executive's written consent, a transfer of the Executive's
principal place of employment to a location more than 50 miles from the
Executive's place of employment immediately prior to the Change in Control,
provided that the distance between the new principal place of employment and the
Executive's primary residence is more than 10 miles greater than the distance
between the principal place of employment prior to such transfer and the
Executive's primary residence immediately prior to the Change in Control.

Notwithstanding the above, the occurrence of any of the events described in (i),
(ii) or (iii) above will not constitute` Good Reason unless the Executive gives
the Company written notice, within 30 calendar days after the Executive knew or
should have known of the occurrence of any of the events described in (i),
(ii) or (iii) above, that such event constitutes Good Reason, and the Company
thereafter fails to cure the event within 30 days after receipt of such notice.

h."Term" means the period commencing on July 9, 2001, and continuing for 5 years
through July 8, 2006.

i."Severance Compensation" means one (1) times Base Compensation.



2.Accrued Compensation and Severance Benefits.

2.1Involuntary Termination.

        In the event that within three (3) years following a Change in Control
that occurs during the Term, (i) the Executive's employment is terminated by the
Company without Cause or (ii) the Executive terminates his or her own employment
with the Company for Good Reason, and in each case the Executive does not
receive an offer of employment for a Comparable Position, the Executive shall be
entitled to severance compensation and other benefits as set forth in Sections
2.2, 2.3, 2.4 and 2.5 below. Notwithstanding any other provision of this
Agreement, if the Executive's employment is terminated prior to a Change in
Control by the Company other than for Cause and if such termination (1) was at
the request or initiation of a third party who has taken steps reasonably
calculated to effect the Change in Control or (2) otherwise arose in connection
with or in anticipation of the Change in Control (an "Anticipatory
Termination"), then the Chairman of the Company's Board of Directors may
determine that the Executive shall be entitled to severance compensation and
other benefits as set forth in Sections 2.2, 2.3, 2.4 and 2.5 below.

2.2Accrued Compensation

        The accrued compensation to which the Executive is entitled pursuant to
Section 2.1 shall be as follows:

a.an amount equal to the Executive's unpaid annual base salary earned as of the
date of termination;

b.an amount equal to the Executive's unpaid targeted annual bonus established
for the fiscal period in which the Change in Control occurs (or, in the case of
an Anticipatory Termination, the fiscal period in which the termination of
employment occurs), multiplied by a fraction, the

--------------------------------------------------------------------------------



numerator of which is the number of days elapsed in the current fiscal period to
the date of termination, and the denominator of which is 365;

c.an amount equal to the Executive's unpaid targeted long term incentive plan
payments under plans established up to and including the fiscal period in which
the Change in Control occurs (or, in the case of an Anticipatory Termination,
the fiscal period in which the termination of employment occurs), multiplied by
a fraction the numerator of which is the number of days elapsed from the
beginning of the plan period to the date of termination, and the denominator of
which is 1,095; and

d.all Company stock options held by the Executive, other than stock options
granted on June 22, 2001 (the "June 22 Options"), shall become fully vested and
shall remain exercisable in accordance with the Hughes Electronics Corporation
Incentive Plan.



2.3Amount of Severance Pay.

a.The amount of severance pay to which the Executive is entitled pursuant to
Section 2.1 shall be equal to the Severance Compensation. Payment shall be
conditioned upon delivery by the Executive to the Company of a written release
in the form attached hereto as Exhibit A (subject to such changes as may be
necessary to reflect changes in applicable law). Payment shall be made in the
form of a lump sum cash payment within ten (10) days following the effectiveness
of such release. Such Severance Compensation shall be in lieu of any other
payments or benefits in the nature of severance pay or benefits which the
Executive has received or will receive from the Company or any of its affiliates
(including without limitation, payments under the Hughes Employment Transition
Assistance Plan or other severance pay plan, or any severance agreements between
the Company and the Executive, but excluding any benefits arising out of options
granted under the Company's Retention Option Programs or any other Company plan
or program designated as a "retention plan" or "retention program"). Any other
arrangement providing severance benefits shall be deemed to be amended to
eliminate any obligation for benefits to be provided thereunder. If the
Executive is entitled to any notice or payment in lieu of any notice of
termination of employment required by Federal, state or local law, including but
not limited to the Worker Adjustment and Retraining Notification Act, the
Severance Compensation to which the Executive would otherwise be entitled under
this Agreement shall be reduced by the amount of any such payment, in lieu of
notice.

b.There shall be no duplication of severance benefits in any manner. In this
regard, the Executive shall not be entitled to Severance Compensation hereunder
for more than one position with the Company and its affiliates. Options and
other stock based awards granted under the Company's stock award plans,
including without limitation the Company's Retention Option Programs, shall not
be considered severance benefits for purposes of this Section b.

c.The Executive's Severance Compensation under this Agreement shall not be
reduced by the amount of any regular salary paid or payable by any employer of
the Executive. The Executive shall not be obligated to secure new employment
(except to the extent that he/she is offered a Comparable Position), but shall
be obligated to report promptly to the Company any actual employment obtained
during the period for which employee benefits continue pursuant to Section 2.4.

2.4Other Benefits.

a.The Executive shall be entitled to participate on the same basis as similarly
situated active executives in the Company's group health, dental and vision
plans, or the Company shall make available comparable benefits, (but not any
other welfare benefit plans or any retirement plans, except as described below)
for a period of one (1) year following a termination of employment described in
Section 2.1 (provided that the coverage provided under this Section 2.4a is
subject to any limitations under the terms of any applicable contract with an
insurance carrier or third party administrator), except that such coverage shall
expire if the

--------------------------------------------------------------------------------



Executive becomes eligible for coverage under a plan of another employer.
Nothing herein shall be deemed to restrict the right of the Company to amend or
terminate any such plan in a manner generally applicable to similarly situated
active executives of the Company and its affiliates, in which event the
Executive shall be entitled to participate on the same basis (including payment
of applicable contributions) as similarly situated active executives of the
Company and its affiliates.

b.The Executive shall be entitled to reimbursement for actual payments made for
professional outplacement services, not to exceed 15% of base salary at the date
of termination of employment.



2.5Stock Option Vesting. Notwithstanding anything contained in any stock option
or other equity incentive plan or agreement, in the event of a Change in Control
(or, in the case of an Anticipatory Termination, upon the occurrence of such
termination), all Company stock options, other than June 22 Options, held by the
Executive shall become fully vested and exercisable with respect to all shares
subject thereto beginning ten (10) days immediately prior to the closing date of
such Change in Control.

3.Participant Obligations. a.Confidential Information, Non-solicitation and
Non-Compete. Notwithstanding anything to the contrary in this Agreement, payment
shall be subject to the satisfaction by the Executive of the conditions
precedent that the Executive: (i) refrain from engaging in any activity which,
in the opinion of the Company, is competitive with any activity of GM, Hughes or
any of their respective subsidiaries, which shall be defined to include, but is
not limited to, accepting employment with a competitor or otherwise providing
services outside of GM, Hughes or any of their respective subsidiaries, or
establishing a competing business for a period of two years following
termination without the Company's prior written consent where it is reasonably
determined by the Company, after considering the nature and extent of the
employment/services/business, and the geographical region and the duration of
time from the Executive's separation from employment, that the Executive is
likely to disclose or utilize confidential or proprietary information (including
trade secrets) in the employment, business or when providing the services,
(ii) refrain from otherwise acting, either prior to or after termination of
employment, in any manner which is in any way contrary to the best interests of
GM, Hughes, or any of their respective subsidiaries, (iii) maintain the
confidentiality of all proprietary, sensitive or confidential Company
information obtained while the Company employed the Executive, (iv) not solicit
or hire or participate in an employer's hire of the Company's employees for
employment outside of the Company for a period of two years following
termination, (v) assign to the Company all rights to any invention Executive has
developed or will develop relating at the time of conception or reduction to
practice to GM, Hughes, or any of their respective subsidiaries' business, or
resulting from work Executive performed, and (vi) furnish to the Company such
information with respect to the satisfaction of the foregoing conditions
precedent.

b.Executive Cooperation. For a period of two years following termination, the
Executive agrees to assist the Company without further compensation with respect
to any business matters that may arise that involved the Executive during the
course of employment with the Company. The Executive shall be entitled to
reimbursement of reasonable expenses.

c.General Release and Waiver. In exchange for the benefits provided under this
Agreement, the Executive will sign a General Release and Waiver of Claims upon
Separation in the form attached hereto as Exhibit A (subject to such changes as
may be necessary to reflect changes in applicable law). No payments under this
Agreement will begin until the effective date of the General Release and Waiver
of Claims.

d.Confidentiality. The Executive agrees to hold his or her participation in the
Agreement confidential. The Executive may disclose the Agreement to immediate
family, and personal

--------------------------------------------------------------------------------



legal, financial and tax counsel. The Company may disclose the Agreement as
required by the needs of the business.

4.Excise Taxes. a.Anything in this Agreement to the contrary notwithstanding and
except as set forth below, if it is determined that any payment or distribution
by the Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 4) (a "Payment") would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
Excise Tax"), then Executive shall be entitled to receive an additional payment
(a "Gross-Up Payment") in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
paragraph "a", if it is determined that Executive is entitled to a Gross-Up
Payment, but that Executive, after taking into account the Payments and the
Gross-Up Payment, would not receive a net after-tax benefit of at least $50,000
(taking into account both income taxes and any Excise Tax) as compared to the
net after-tax proceeds to Executive resulting from an elimination of the
Gross-Up Payment and a reduction of the payments, in the aggregate, to an amount
(the "Reduced Amount") such that the receipt of Payments would not give rise to
any Excise Tax then no Gross-Up Payment shall be made to Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.

b.Subject to the provisions of paragraph "a", all determinations required to be
made under this Section 4, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company's
independent certified public accountants serving immediately prior to the Change
in Control (the "Accounting Firm"), which shall be retained to provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is required by the Company. In the event that the
Accounting Firm is also serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall, prior to the
Change in Control, appoint another nationally recognized public accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 4, shall be paid by the Company to Executive
within 5 days of the receipt of the Accounting Firm's determination. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made ("Underpayment"), consistent with the
calculations required to be made hereunder. If the Company exhausts its remedies
pursuant to paragraph "c" below and Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Executive.

c.Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than 10 business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of

--------------------------------------------------------------------------------



such claim and the date on which such claim is requested to be paid or appealed.
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall:

(i)give the Company any information reasonably required by the Company relating
to such claim;

(ii)take such action in connection with contesting such claims as the Company
shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii)cooperate with the Company in good faith in order to effectively contest
such claim; and

(iv)permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph "c", the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or to contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis, and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.



d.If, after the receipt by Executive of an amount advanced by the Company
pursuant to paragraph "c" above, Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company's
complying with the requirements of paragraph "c" above) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If after the receipt by Executive of
any amount advanced by the Company pursuant to paragraph "c" above, a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of 30 days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

--------------------------------------------------------------------------------





5.Relationship of this Agreement to Any Prior Agreement.

        Effective as of the first date indicated above, this Agreement
represents and contains the entire agreement between the Company and Executive
relating to the matters described herein, and supersedes all prior discussions
and agreements, whether oral or written.

6.Claims & Arbitration. a.Arbitration of Claims. After the Executive has
exhausted all administrative remedies provided in applicable plans, if any,
Executive shall settle by arbitration any dispute or controversy arising in
connection with this Agreement, whether or not such dispute involves a plan
subject to the Employee Retirement Income Security Act of 1974, as amended
("ERISA"). Such arbitration shall be conducted in accordance with the employment
rules of the American Arbitration Association sitting in Los Angeles,
California. The award of the arbitrators shall be final and non-appealable, and
judgment may be entered on the award of the arbitrators in any court having
proper jurisdiction. All expenses of such arbitration shall be borne by the
Company in accordance with Section 6b hereof.

b.Payment of Legal Fees and Costs. The Company agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses which Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement of any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable federal rate provided for in Section 7872 (f) (2)
(A) of the Code.

c.Agent for Service of Legal Process. Service of legal process with respect to a
claim under this Agreement shall be made upon the General Counsel of the
Company.

7.Tax Withholding.

        All payments to the Executive under this Agreement will be subject to
the withholding of all applicable employment and income taxes.

8.Unsecured General Creditor.

        Executives and their Beneficiaries, heirs, successors and assigns shall
have no legal or equitable rights, interests or claims in any property or assets
of the Company. For purposes of the payment of benefits under this Agreement,
any and all of the Company's assets shall be, and remain, the general, unpledged
unrestricted assets of the Company. The Company's obligation under the Agreement
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

9.Company Liability.

        The Company's liability for the payment of benefits shall be defined
only by the Agreement. The Company shall have no obligation to an Executive
under the Agreement except as expressly provided in the Agreement.

10.Nonassignability.

        Neither an Executive nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate, alienate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be, unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by an Executive or
any other person, be transferable by operation of law in the event of an
Executive's or any other person's bankruptcy or insolvency or on dissolution of
the Executive's marriage.

--------------------------------------------------------------------------------



11.Employment Rights.

        This Agreement shall not confer upon the Executive any right to the
continuation of employment with the Company.

12.Severability.

        In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

13.Successors.

        This Agreement shall be binding upon and inure to the benefit of the
Company and any successor of the Company. The Company will require any successor
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place.

14.Notices.

        Any notice required under this Agreement shall be in writing and shall
be delivered by certified mail return receipt required to each of the parties as
follows:

    To the Executive: to the address appearing for Executive in the personnel
records of the Company
 
 
To the Company:
Hughes Electronics Corporation General Counsel 200 N. Sepulveda Blvd. El
Segundo, CA 90245-0956

        or to such other address as either party shall have furnished to the
other in writing in accordance herewith.

15.Governing Law.

        The provisions of this Agreement shall be construed in accordance of the
laws of the State of California, to the extent not preempted by ERISA.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date and year first above written.

   

--------------------------------------------------------------------------------

Executive
 
 
Hughes Electronics Corporation
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT A



FORM OF RELEASE


--------------------------------------------------------------------------------



Exhibit A


GENERAL RELEASE AND WAIVER OF CLAIMS UPON SEPARATION


        This General Release and Waiver of Claims upon Separation ("Release") is
entered into by the undersigned,                         ("Employee") and Hughes
Electronics Corporation, its parent, subsidiary and affiliated companies
("Hughes"), collectively referred to as "Parties."

        In exchange for the consideration set forth in the Amended and Restated
Executive Change in Control Severance Agreement dated                        ,
2001 which is incorporated herein, Employee hereby acknowledges full and
complete satisfaction and hereby releases and forever discharges Hughes and each
of its agents, directors, officers, and employees from any and all claims
arising from or connected with his employment by, or separation from Hughes,
including but not limited to, any actions brought in tort or for breach of
contract, or claims arising under the California Labor Code, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act ("ADEA") the
California Fair Employment and Housing Act, the Fair Labor Standards Act, the
Equal Pay Act, the Employee Retirement Income Security Act of 1974, and any
other federal or state statute, law or regulation relating to employment.

        It is understood and agreed that this Release covers all known or
unknown or unanticipated injuries, claims or damages.

        In accordance with the Older Workers Benefit Protection Act of 1990,
Employee is aware of the following with respect to his release of any claims
under the ADEA:

        (1)   He has the right to consult with an attorney before signing this
Release.

        (2)   He has twenty-one (21) days, in which to consider this Release and
any ADEA claim; and

        (3)   He has seven (7) days after signing this Release to revoke his
release.

        This Release shall not be effective until the expiration of seven
(7) days following its execution by Employee.

        Employee represents and agrees to keep the terms and conditions of this
Release and the Separation Agreement strictly confidential and Employee agrees
not to disclose its contents to anyone other than his immediate family and
professional representatives who likewise are bound by confidentiality, or as
may be required by applicable law.

        This Release shall not be deemed or construed as an admission of
liability or wrongdoing by Hughes or others released herein.

        Employee understands and agrees that he will immediately turn over to
Hughes all documents and property which he has received from Hughes which are
the property of Hughes. After separation, Employee will comply with his
obligation not to use Company proprietary or confidential information.

        Employee affirms and represents that he is entering into this Release
freely and voluntarily, and that he is acting under no other inducement, or
under any coercion, threat or duress. Employee acknowledges that the contents of
this document have been explained to him and he understands the meaning and
legal effect of this Release.

        Dated: ____________________________

--------------------------------------------------------------------------------




HUGHES ELECTRONICS CORPORATION

Amendment to Executive
Change in Control Severance Agreement


This Amendment to Executive Change in Control Severance Agreement ("Amendment")
is entered into on December            , 2003, by and between Hughes Electronics
Corporation, a Delaware corporation (the "Company") and Michael Palkovic
("Executive").

The Company and Executive are parties to the Executive Change in Control
Severance Agreement entered into on July 9, 2001 ("Agreement"), which the
parties now desire to amend or clarify as provided in this Amendment.

Therefore, for good and valuable consideration and the mutual covenants set
forth herein, the parties hereto agree as follows:

1.Amendments

1.1.The definition of "Base Compensation" as set forth in the Agreement is
amended and restated in its entirety to read as follows:

"'Base Compensation' means the greater of (i) $612,668 or (ii) the sum of
(A) the annual rate of base salary of Executive as of the date of termination of
Executive's employment, plus (B) the target annual bonus of Executive for the
fiscal period in which the termination of Executive's employment occurs (or, if
determined at the date of termination of Executive's employment, the actual
annual bonus for such fiscal period)."

1.2.Paragraph b. of Section 2.2 of the Agreement is amended and restated in its
entirety to read as follows:

"an amount equal to the greater of (i) $321,000 or (ii) Executive's targeted
annual bonus for the fiscal period in which the termination of Executive's
employment occurs (or, if determined at the date of termination of Executive's
employment, the actual annual bonus for such period), in each case multiplied by
a fraction, the numerator of which is the number of days elapsed in the current
fiscal period to the date of termination, and the denominator of which is 365
(or 366, if the date of termination occurs in 2004);"

1.3.Paragraph c. of Section 2.2 of the Agreement is amended and restated in its
entirety to read as follows:

"the Company shall issue to Executive that number of shares of its common stock,
$.01 par value ("Shares"), which is equal to the unissued Shares (using
Executive's individual target amounts) awarded to Executive under the Company's
Long Term Achievement Plan (or any successor or replacement plan or
arrangement), prorated based on the portion of each performance period which has
elapsed at the date of termination of employment; provided, however, that
instead of issuing such Shares, the Company, at its option, may instead pay the
cash equivalent amount, determined using the fair market value (mean of the
highest and lowest sales prices reported on the New York Stock Exchange) of the
Shares on the date of termination; and"

1.4.Paragraph d of Section 2.2 of the Agreement is amended and restated in its
entirety to read as follows:

"d. all Company stock options held by the Executive at the date of the Change in
Control, other than stock options granted on June 22, 2001 (the "June 22
Options"), shall become fully vested and shall remain exercisable in accordance
with the Hughes Electronics Corporation Incentive Plan ("Plan") and, in the case
of the June 22 Options, such June 22 Options will continue to vest in accordance
with their terms. In addition, as provided in paragraph 7(c)(iii) of the Plan,
the June 22 Options shall terminate on the fifth anniversary of

--------------------------------------------------------------------------------



the date of termination of Executive's employment, subject to the rules set
forth in such paragraph of the Plan."

2.Ratification of Agreement

As amended by this Amendment, the Agreement is ratified and confirmed and shall
remain in effect in accordance with its terms as so amended.

3.Applicable Law

The Agreement shall be governed by and construed in accordance with the laws of
the State of California.

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the date and year first above written.

    THE COMPANY:
 
 
HUGHES ELECTRONICS CORPORATION     By:        

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

    EXECUTIVE:            

--------------------------------------------------------------------------------

Michael Palkovic

--------------------------------------------------------------------------------




EXHIBIT A


The Change in Control Agreement is amended as set forth below:

1.The definition of "Good Reason" is amended by deleting the words "occurring
within three (3) years following a Change in Control".

2.The definition of "Severance Compensation" is amended to read as follows:

"'Severance Compensation' means two (2) times Base Compensation."

3.The first sentence of Section 2.1 of the Change in Control Agreement is
amended by deleting the words "within three (3) years following a Change in
Control that occurs during the Term".

4.Section 2.4a. of the Change in Control Agreement is amended by changing the
period referred to in the first sentence of such Section from "one (1) year" to
"two (2) years".

--------------------------------------------------------------------------------





QuickLinks


Hughes Electronics Corporation Executive Change in Control Severance Agreement
EXHIBIT A
FORM OF RELEASE
GENERAL RELEASE AND WAIVER OF CLAIMS UPON SEPARATION
HUGHES ELECTRONICS CORPORATION Amendment to Executive Change in Control
Severance Agreement
EXHIBIT A
